                    Case 8-21-08087-reg                       Doc 9      Filed 07/10/21              Entered 07/11/21 00:10:36


                                                               United States Bankruptcy Court
                                                                Eastern District of New York
Mendelsohn,
      Plaintiff                                                                                                        Adv. Proc. No. 21-08087-reg
Lawrence Scott Events, Ltd.,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0207-8                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Jul 08, 2021                                               Form ID: pdf000                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 10, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion02.li.ecf@usdoj.gov
                                                                                        Jul 08 2021 18:14:00      United States Trustee, Long Island Federal
                                                                                                                  Courthouse, 560 Federal Plaza - Room 560,
                                                                                                                  Central Islip, NY 11722-4456

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 10, 2021                                             Signature:          /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 8, 2021 at the address(es) listed below:
Name                               Email Address
Bennett D Krasner
                                   on behalf of Defendant Lawrence Scott Events Ltd. bkrasner@bdklaw.net

Fred S Kantrow
                                   on behalf of Plaintiff Allan B Mendelsohn fkantrow@thekantrowlawgroup.com hkantrow@thekantrowlawgroup.com


TOTAL: 2
   Case 8-21-08087-reg              Doc 9      Filed 07/10/21   Entered 07/11/21 00:10:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:

        ROBERT DIAMOND,                                               Chapter 7
        a/k/a ROB DIAMOND,                                            Case No.: 20-71878-reg

                                             Debtor.
-----------------------------------------------------------X
ALLAN B. MENDELSOHN as Trustee of the
Estate of Robert Diamond, a/k/a Rob Diamond,

                          Plaintiff,                            Adv. Pro. No. 21-8087-reg

        -against-

LAWRENCE SCOTT EVENTS, LTD.,

                           Defendant.
------------------------------------------------------------X
                            INITIAL PRETRIAL SCHEDULING ORDER

        Counsel to Allan B. Mendelsohn as Trustee of the Estate of Robert Diamond a/k/a Rob

Diamond, in the above captioned adversary proceeding and counsel to Lawrence Scott Events,

Ltd., defendants in the above captioned adversary proceeding having agreed with regard to the

dates and deadlines listed below; and after due deliberation, it is hereby

        ORDERED that the parties shall exchange all disclosures required by Rule 7026 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by not later than August 31,

2021; and it is further

        ORDERED that the parties shall serve their respective discovery requests, if any, pursuant

to Bankruptcy Rules 7030, 7033, 7034, 7036 and/or any other section of Part VII of the Bankruptcy

Rules on or before July 30, 2021 and responses thereto shall be served by the respective parties on

or before August 30, 2021; and it is further
   Case 8-21-08087-reg           Doc 9       Filed 07/10/21   Entered 07/11/21 00:10:36




         ORDERED that all fact discovery shall be completed by September 30, 2021, subject to

extension by the Court; and it is further

         ORDERED that all expert discovery shall be completed by no later than thirty (30) days

after the complete of fact discovery; and it is further

         ORDERED that any dispositive motions and/or motions to amend the pleadings or join

other parties shall be filed by not later than thirty (30) days after the conclusion of all discovery;

and it is further

         ORDERED that a final pre-trial conference will be held on December 1, 2021 at 9:30

a.m. in Courtroom 860, United States Bankruptcy Court, Central Islip, New York. In the event

that a dispositive motion is filed, the Court will adjourn the final pretrial conference to the date

of such hearing. At the final pretrial conference, the Court will issue a Final Pretrial Order

scheduling, among other things, the deadline for filing a joint pretrial memorandum and

scheduling a trial date; and it is further

         ORDERED that any failure by either party to comply with the dates and deadlines

established by this Initial Pretrial Scheduling Order may result in sanction against the non-

complying party including, but not limited to, the entry of judgment against the non-complying

party.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        July 8, 2021                                            United States Bankruptcy Judge
